COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00607-CR


Jason Brian Burress                    §    From County Criminal Court No. 4

                                       §    of Denton County (CA-2012-00002-
                                            CCA)

v.                                     §    January 31, 2013

                                       §    Per Curiam

The State of Texas                     §    (nfp)

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS


                                   PER CURIAM
                        COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00607-CR

JASON BRIAN BURRESS                                                APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE

                                    ----------

      FROM COUNTY CRIMINAL COURT NO. 4 OF DENTON COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Jason Brian Burress attempts to appeal his conviction for

speeding.   Appellant appealed his conviction from the municipal court to the

county criminal court, which signed its order on October 23, 2012. No motion for

new trial was filed. Under our rules, Appellant’s notice of appeal was due on

November 26, 2012. See Tex. R. App. P. 26.2(a)(1). Appellant did not file his

notice of appeal, however, until December 3, 2012.



      1
      See Tex. R. App. P. 47.4.


                                        2
       An appellate court may extend the time to file the notice of appeal if, within

fifteen days after the deadline for filing the notice of appeal, the party (a) files in

the trial court the notice of appeal and (b) files in the appellate court a motion

complying with rule 10.5(b). Tex. R. App. P. 26.3. In this case, a motion to

extend time to file the notice of appeal was due on December 11, 2012. See id.

Appellant filed a response to our jurisdiction letter, which we broadly construe as

a motion to extend time to file his notice of appeal, on December 27, 2012. It is,

therefore, untimely.

       A notice of appeal that complies with the requirements of rule 26 is

essential to vest this court with jurisdiction. Slaton v. State, 981 S.W.2d 208, 210

(Tex. Crim. App. 1998). The court of criminal appeals has held that, without a

timely filed notice of appeal or motion for extension of time, we cannot exercise

jurisdiction over an appeal. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim.

App. 1996); see also Slaton, 981 S.W.2d at 210.

       Because Appellant’s notice of appeal and motion to extend time to file

notice of appeal were untimely, we have no jurisdiction over this appeal.

Accordingly, we deny the motion to extend time to file notice of appeal and

dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 26.3, 42.3(a),

43.2(f).

                                                     PER CURIAM
PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)


                                          3
DELIVERED: January 31, 2013




                              4